'~            Case 3:20-mj-00010-AHG Document 1 Filed 01/02/20 PageID.1 Page 1 of 4
1\l>\)

 ~                                  UNITED TATES DISTRICT COURT
                                   SOUTHER DISTRJCT OF CALIFORNIA                         OtA J Oo1 O
          UNITED STATES OF AMERICA,                       ) Magistrate Docket No.
                                                                                      2
                                   Plaintiff,             )
                                                          )
                                         V.               ) COMPLAINT FOR VIOLATION OF:
                                                          ) Title 8, USC 1324(a)(l )(A}(ii)
                                                          ) Transportation of I1legal Aliens
                                                          )
                                                          )
                                                                                    FilED
          Chris Jack WEAKLEY,                             )
                                                          )
                                                                                     JAN O2 2020
                                                          )
                                                          }
                                                                              CU::RK US DIS fHIC r COURT
                                                          )                SOUTHERN DISTRICT OF CALlfORNIA
                                                                           BY                         •)t= "UTY
                                  Defendant.    J         )




                  The undersigned complainant eing, duly sworn, states:
          On or about December 31 , 2019, with n the Southern District of California, defendant Chris
          Jack WEAKLEY , with the intent to v olate the immigration laws of the United States, knowing
          or in reckless disregard of the fact tha certain aliens, namely, Juan Antonio LOPEZ-Sanchez
          and Isidro Yasmani RAMIREZ-Ocho , had come to, entered and remained in the United States
          in violation of law, did transport and ove, said aliens within the United States in furtherance
          of such violation of law ; in violation fTitle 8, United States Code, Section 1324(a)(l)(A)(ii).

          And the complainant further states th* this complaint is based on the attached statement of
          facts , which is incorporated herein bylreference.




                                                                     ~                                            .




                                                              SIGNATURE OF COMPLAINANT
                                                              Giancarlo Lugo
                                                              Border Patrol Agent

         SWORN TO BEFORE ME AND SUB~CRIBED IN MY PRESENCE,
         THIS 2nd DAY OF January, 2020.
                                                              ALLISON H. GODDARD
                                                              United States Magistrate Judge
    Case 3:20-mj-00010-AHG Document 1 Filed 01/02/20 PageID.2 Page 2 of 4

CONTINUATION OF COMPLAil'fT:
Chris Jack WEAKLEY



                             PROBA,LECAUSESTATEMENT
I declare under the penalty of pe1jury that the following statement is true and correct:

The complainant states that Juan Ant io LOPEZ-Sanchez and Isidro Yasmani RAMIREZ-
Ochoa, are citizens of a country other ban the United States; that said aliens have admitted that
they are deportable ; that their testimo y is material , that it is impracticable to secure their
attendance at the trial by subpoena; a d they are material witnesses in relation to this criminal
charge and should be held or admitted to bail pursuant to Title 18, United States Code, Section
3144.

On December 31, 2019 , Border Patrol Agents M. Lovett, P. Ojeda, J. Hayes, W. Ekern, E.
Cadena, and G. Whalen were perform ng assigned duties in the El Cajon Border Patrol Station's
area of responsibility. At approximat ly 11:39 PM, Agent Lovett responded to a seismic
intrusion device activation near the U ited States/Mexico International Border near an area
commonly referred to by Border Patr l agents as "The CHP Lot. " Agent Lovett arrived to the
area and observed shoe prints for four individuals. Agent Lovett notified other agents his
observations .

Agent Ojeda, who had responded to t e area where Agent Lovett was working at, observed a
vehicle driving north on Emery Lane. As Agent Ojeda approached the vehicle, the vehicle
pulled over to the right side of the roa . As he passed the vehicle, Agent Ojeda looked back
and noticed that the vehicle had made a U-turn and was now heading south. Agent Ojeda made
a U-turn and lost sight of the vehicle, ast seen heading south on Thing Road in Tecate,
California. Agent Ojeda notified othe · agents to be on the lookout for a four door silver sedan.

Agent Hayes was notified by Border atrol Agent M. Quandt, that he was looking for a silver
sedan that possibly picked up a group of suspected illegal aliens. Agent Quandt stated the
vehicle was driving east on State Rou e (SR) 94 from State Route 188 towards Forrest Gate
Road . Moments later, a silver sedan assed Agent Hayes heading east. Agent Hayes made a U
turn, caught up to the vehicle, and req ested record checks on the license plate. Agent Hayes
then attempted to conduct a vehicle st p on SR 94, west of Forrest Gate Road . The vehicle
slowed and began pulling to the side f the highway. It continued driving partly on the shoulder
and partl y on the highway at a slows eed. Upon arriving at Forrest Gate Road, the vehicle
again pulled to the shoulder as thoug it was attempting to stop, but continued east on SR 94 at
a slow speed. The vehicle pulled ove and came to a stop approximately 750 yards east of
 Forrest Gate Road .

 Agent Hayes pulled his vehicle behin~ the sedan, as he was walking towards the sedan, the rear
    Case 3:20-mj-00010-AHG Document 1 Filed 01/02/20 PageID.3 Page 3 of 4

CONTINUATION OF COMPLAINT:
Chris Jack WEAKLEY




passenger door opened. Two subjects exited and began running east. The driver then sped off
in the vehicle east on SR 94. At appr ximately 12:04 AM, Agent Hayes notified agents that
there was a bail out and a failure to yi Id. Agent Hayes pursued the vehicle east on SR 94 for
approximately 0.5 mile until he encou tered the vehicle stopped on the no11h side of SR 94,
where it had gone off the highway, at curve in an area known to Border Patrol agents as
"Star Ranch Flats." The vehicle knoc ed down a sign and went through a barbed wire fence.
This area is approximately two and a uarter miles north of the United States/Mexico
International Border and approximate y nine and a half miles east of the Tecate, California
Port of Entry. Agent Hayes approach d the vehicle and the driver left the area running nmih.

At approximately 12: l 0 AM, Agent E ern arrived on scene where the two individuals
absconded from the vehicle, found fo tprints, and followed the footprints east. After an
extensive search, Agent Ekern encou ered one individual, later identified as material witness
Isidro RAMIREZ-OCHOA, attemptin to conceal himself under a large bush. This area is
approximately l .6 miles north of the nited States/Mexico International Border and
approximately 9.5 miles east of the T cate, California Po1i of Entry. Agent Ekern identified
himself as a Border Patrol Agent and onducted an immigration inspection. RAMIREZ stated
that he is a citizen of Mexico without ny documents allowing him to enter or remain in the
United States legally. At approximat ly 12:45 AM, Agent Ekern placed RAMIREZ, under
arrest.

Agent Cadena was inside the Forrest ate Processing Center when he heard Agent Hayes'
notification of the bail out and failure o yield. Agent Cadena responded to the area and joined
the search for the individuals that abs onded from the vehicle. After an extensive search, Agent
Cadena encountered one individual, 1 ter identified as material witness Juan LOPEZ-Sanchez,
attempting to conceal himself by layi1 g down in some tall brush. This area is approximately
9.2 miles east of the Tecate, Californi Port of Entry and is approximately 1.8 miles north of the
United States/Mexico International B rder. Agent Cadena identified himself as a Border Patrol
Agent and conducted an immigration nspection. LOPEZ stated that he is a citizen of Mexico
without any immigration documents llowing him to enter or remain in the United States
 legally. Agent Cadena placed LOPE , under arrest.

Agent Whalen also responded to the rea and began to search in an area known to Border Patrol
agents as the "Campo Library." This rea is approximately 9.5 miles east of the Tecate,
California Port of Entry and 3 miles n rth of the United States/Mexico International Boundary.
After a brief search, Agent Whalen o served a trash bin tipped over and angled towards the
    Case 3:20-mj-00010-AHG Document 1 Filed 01/02/20 PageID.4 Page 4 of 4

CONTINUATION OF COMPLAINT:
Chris Jack WEAKLEY




building in such a way that it was co1 pletely boxed in. After moving the bin slightly, Agent
Whalen observed one individual, late1 identified as the defendant Chris Jack WEAKLEY,
attempting to conceal himself in the tr sh bin. Agent Whalen identified himself as a Border
Patrol Agent. Agent Whalen ordered EAKLEY to show his hands to which he did not
comply. Agent Whalen pulled WEA LEY out of the trash bin and ordered him to put his
hands behind his back. WEAKLEY ain did not comply. Agent Whalen forced WEAKLEY
to the ground and handcuffed him. A 1:45 AM, Agent Whalen placed WEAKLEY, under
arrest. At the Forrest Gate Processin Center, Agent Whalen confirmed that WEAKLEY is a
United States citizen.

Material witnesses Juan Antonio LOP Z-Sanchez and Isidro Yazmani RAMIREZ-Ochoa,
stated they are citizens of Mexico wit! out immigration documents allowing them to enter or
remain in the United States. Both ma erial witnesses stated they were going to pay $9,000 USO
to be smuggled into the United States. RAMIREZ stated that when            WEAKLEY noticed
that Border Patrol was following the1 , WEAKLEY told them to get down. LOPEZ and
RAMIREZ stated that when WEAKL Y slowed down the vehicle, he told them to run. When
presented with a photographic line up RAMIREZ was able to identify WEAKLEY as the
driver of the vehicle.



                                                                  ~
Executed on January 1st, 2020, at 0:00 AM.

                                                     Pablo Castro
                                                     Border Patrol Agent

On the basis of the facts presented in he probable cause statement consisting of three pages, I
find probable cause to believe that th defendant named in this probable cause statement
committed the offense on December 1, 2019, in violation of8 USC 1324(a)(l)(A)(ii).
          -O ,fVl, + f - ~                                     2:50 PM, Jan 1, 2020
                                                     Date/Time
United States Magistrate Judge
